                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

BEDIVERE INSURANCE COMPANY             )
F/D/B/A ONEBEACON INSURANCE            )
COMPANY,                               )              CONSOLIDATED CASES
                                       )
                      Plaintiff,       )
                                       )
v.                                     )              Case No. 18-2371-DDC
                                       )
BLUE CROSS BLUE SHIELD OF              )
KANSAS, INC.; ALLIED WORLD             )
SURPLUS LINES INSURANCE                )
COMPANY F/K/A DARWIN SELECT            )
INSURANCE COMPANY,                     )
                                       )
                      Defendants.      )
______________________________________ )
                                       )
ALLIED WORLD SPECIALTY                 )
INSURANCE COMPANY F/K/A DARWIN )
NATIONAL ASSURANCE COMPANY             )
                                       )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )
                                       )
BLUE CROSS BLUE SHIELD                 )
OF KANSAS, INC.,                       )              Case No. 18-2515-DDC
                                       )
                                       )
                                       )
                      Defendant.       )
______________________________________ )

                                              ORDER

        The parties filed joint motions (ECF No. 53 in Case No. 18-2371-DDC; ECF No.

33 in Case No. 18-2515-DDC) asking the court to consolidate the two cases. Under Fed.



O:\ORDERS\18-2515-DDC33,18-2371-DDC-53.DOCX
R. Civ. P. 42(a), a court may consolidate or join for trial or hearing “any or all matters at

issue in the actions” if the actions involve a “common question of law or fact.” The

decision whether to consolidate such actions is left to the sound discretion of the trial court.1

In exercising its discretion, the court should take into consideration whether judicial

efficiency is best served by consolidation.2

          As discussed in the court’s scheduling order, the parties previously agreed the cases

should be consolidated if mediation with Judge Phillips failed to achieve a global

settlement.3 The parties in both cases mediated on June 12, 2019, which did not result in

settlement,4 and they continued to mediate their dispute for an additional six weeks before

filing an ADR report indicating the cases did not settle.5 The assigned U.S. District Judge,

Daniel D. Crabtree, ruled on the pending motions to dismiss on September 30, 2019, and

directed the parties to file motions to consolidate the cases within five business days.6

          The parties filed their instant motions, seeking to consolidate Case Nos. 18-2371-

DDC and 18-2515-DDC. The two cases clearly involve common questions of law and



1
 Ryan Transp. Servs., Inc. v. Fleet Logistics, L.L.C., No. Civ. A. 04-2445-CM, 2005 WL
2293598, at *3 (D. Kan. Sept. 19, 2005) (citing Shump v. Balka, 574 F.2d 1341, 1344 (10th
Cir. 1978)).
2
    C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008).
3
    ECF No. 39 at 2, Case No. 18-2371-DDC.
4
    ECF No. 43, Case No. 18-2371-DDC; ECF No. 32, Case No. 18-2515-DDC.
5
    Id.
6
    ECF No. 52.
                                                2
fact. Both cases involve declarations regarding the rights and obligations of insurers in

connection to the same antitrust litigation involving Blue Cross Blue Shield of Kansas, Inc.

The parties and the court agree judicial efficiency would be best served by consolidation

of these cases for discovery and trial purposes.

       IT IS HEREBY ORDERED Case No. 18-2371 shall be consolidated for discovery

and trial purposes with Case No. 18-2515, both having been previously dual-assigned to

Judge Crabtree and the undersigned U.S. Magistrate Judge. Case No. 18-2371 shall be

designated as the lead case. All future pleadings, except for those related to dispositive

motions, shall bear the consolidated caption on this order and shall be filed in only the lead

case. Any dispositive motions and other filings related to the same shall be filed in the

specific case without a consolidated caption.

       As discussed in the court’s scheduling order (ECF No. 28 in 18-2515-DDC), the

parties shall confer and e-mail to the undersigned’s chambers their updated Rule 26(f)

report by October 23, 2019, so that a status and scheduling conference may be set.

       Dated this October 9, 2019, at Kansas City, Kansas.

                                            s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge




                                              3
